Citation Nr: 0028339	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran has verified active duty from August 1986 to 
August 1990, and he has reported that he served in the Ohio 
Army National Guard from September 1990 to October or 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

There is no competent medical evidence relating any current 
bilateral knee disability with the veteran's period of active 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral patellofemoral syndrome is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (1999).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders manifested themselves to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell 
v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the present case, the veteran claims that his current 
bilateral knee disability began during active service.  
Specifically, he believes that it was caused by parachute 
jumping.  The veteran's Certificate of Release or Discharge 
from Active Duty (DD Form 214) indicates that he served as an 
infantryman and that he received the Parachute Badge.  The 
only available service medical records, received from the 
veteran, show that he presented in March and April 1990 with 
complaints of right knee pain.  The March 1990 entry noted 
that it was the veteran's first visit for a knee complaint.  
Clinical findings on both occasions were negative, with no 
swelling or discoloration, and a full range of motion.  The 
veteran was assessed with first-degree hamstring strain in 
March 1990 and patellofemoral syndrome in April 1990.

The Board recognizes that the veteran's service medical 
records are incomplete.  The National Personnel Records 
Center (NPRC) informed the RO in May 1995 that the veteran's 
service medical records were not on file.  The following 
month, the NPRC indicated that the veteran was assigned to a 
National Guard unit and recommended seeking his service 
medical records at that location.

In August 1995, the RO requested that the veteran provide 
information regarding his assigned unit with the Army 
National Guard.  The veteran replied with the pertinent 
information and the RO requested information in June 1997 and 
January 1998.  The RO also made a request to the Adjutant 
General of the State of Ohio.  The Adjutant General requested 
additional information regarding the veteran.  The veteran 
provided the relevant information in July 1998 and the RO 
thereafter mailed another request to the Adjutant General.  
Unfortunately, neither the National Guard nor the Adjutant 
General provided the service medical records.  The July 1998 
letter that was sent to the Adjutant General from the RO was 
returned to the RO in August 1998 with a handwritten notation 
of "could not find 1990-97."  

In addition, the veteran indicated that he had possession of 
his service medical records.  He was requested to provide all 
copies to the RO; however, he continued to send only the two 
entries dated March and April 1990 that had been considered 
previously.  Further, it does appear that VA has relevant 
service medical treatment records as the veteran indicated on 
his application of May 1995 that the in-service treatment he 
had received for his knees was on March 23, 1990 and on April 
23, 1990.  He did not report any further in-service 
treatment.  As noted above, the veteran's claims folder does 
contain both of those referenced service medical records.  

The Board acknowledges that the VA has a heightened duty to 
explain the reasons and bases for its decision when the 
veteran's service medical records are missing.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, when 
records are unavailable, the "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Black, 6 Vet. 
App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  In this case, the Board finds that the RO has met 
its duty of assisting the veteran in obtaining his service 
medical records and the Board will proceed to evaluate the 
veteran's claim based upon the evidence of record.

A VA Report of Contact dated May 1995 reflected that the 
veteran had reported that he received no treatment for his 
knees since discharge from active duty.  During a VA 
examination in June 1995, the veteran related that he began 
to develop bilateral knee pain, worse on the right, when he 
was assigned to an airborne infantry unit.  He went to the 
aid station on several occasions and received pain 
medication.  He continued to have occasional aches in his 
right knee.  Physical examination found normal carriage, 
posture, and gait.  There was no swelling, deformity, or 
instability of the knees.  Right knee range of motion was to 
122 degrees of flexion and to 180 degrees of extension.  Left 
knee range of motion was to 133 degrees of flexion and to 180 
degrees of extension.  The x-ray of the knees revealed no 
abnormality and the veteran was assessed with history of knee 
pain.

A March 1996 report from William A. Sanko, M.D., stated that 
the veteran had an eight year history of bilateral anterior 
knee pain since his service as a paratrooper.  The veteran 
reported activity-related pain, pain with bent knees, and 
pain when standing on hard surfaces.  He complained of no 
other symptomatology.  Physical examination found no effusion 
or instability, and a full range of motion.  A tight lateral 
bilateral retinaculum with a lateral patellar tilt was 
present.  The veteran had a Q angle of 18 degrees 
bilaterally.  He also exhibited a bilateral mildly positive 
patellar grind test.  The x-ray reports were normal.  The 
veteran was assessed with probable bilateral patellar femoral 
pain syndrome, right worse than left, secondary to 
maltracking.

Physical therapy records from Lima Memorial Hospital show 
that the veteran received treatment for four weeks in March 
and April 1996.  At the conclusion of his therapy, the 
veteran reported that he was completely free of pain.  A June 
1996 report from AAL Foot Care Centers shows that the veteran 
presented with complaints of painful pronatory feet with pain 
radiating into his kneecaps.  At that time, he reported that 
he had gotten out of the service because of pain in his 
knees.  He indicated further that he had been a speed walker 
up until February or March, but due to his foot and knee 
problems, he had stopped this activity.  He was prescribed 
orthotics.

Based upon the aforementioned evidence, the Board finds that 
the veteran has failed to submit a well-grounded claim of 
entitlement to service connection for bilateral knee 
patellofemoral syndrome.  In short, the record contains no 
competent medical evidence relating any current knee 
disability to the veteran's period of active service.  Dr. 
Sanko merely reiterated the veteran's statement that the knee 
pain had been present for the past eight years; he did not 
make any finding that the current disability was related to 
service.  The Board accepts that the veteran received 
treatment for a knee disability in service; however, no 
medical professional has related any current knee disability 
to an incident of active service.  As a layperson, the 
veteran cannot provide a medical nexus between his current 
disability and his period of active service.  See Brewer v. 
West, 11 Vet. App. 228, 234 (1998).

The Board has also considered the application of 38 C.F.R. 
§ 3.303(b) (1999) and Savage in order to well ground the 
veteran's claim.  However, there is no medical evidence that 
the same chronic condition existed in service and at the 
present time.  While the veteran notes that he has 
experienced the problems for which he seeks service 
connection since service, without competent (i.e., medical) 
evidence of a link between current disability and military 
service or continued symptoms since service, his assertions 
alone are not sufficient to establish his claim as well 
grounded.  Savage, 10 Vet. App. at 498.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. §  5103(a) (1991).  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, the 
Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral patellofemoral syndrome is 
denied.




		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals


Error! Not a valid link.

